Citation Nr: 1330365	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  09-14 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1940 to January 1945.  He died in December 1999.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening the claim of service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.  Subsequent correspondence was sent from the Montgomery, Alabama RO.  The Appellant filed a notice of disagreement (NOD) in May 2008 specifically stating she disagreed with denial of the claim of service connection for the cause of the Veteran's death.  However, in the subsequent December 2008 Statement of the Case (SOC) and July 2011 Supplemental Statement of the Case (SSOC), the RO listed the issue of eligibility to Dependents' Educational Assistance.  This issue was never claimed by the Appellant nor adjudicated by the RO in a rating decision prior to being listed on the SOC and SSOC.  Therefore, the issue of eligibility to Dependents' Educational Assistance is not on appeal before the Board.  In April 2009, the Appellant timely perfected her appeal and again specifically stated that she still disagreed with the denial of the claim of service connection for the cause of the Veteran's death.

In February 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In March 2013, the Board received a VHA medical opinion from a Board Certified Internist and Cardiologist.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issue of service connection for the cause of the Veteran's death.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Appellant's claim of whether new and material evidence had been received to reopen a claim of service connection for the cause of the Veterans death was previously denied in a May 2000 rating decision.  The Appellant was notified of that decision, but did not file a Substantive Appeal.

2.  The evidence associated with the claims file subsequent to the May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veterans death and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision that denied reopening the Appellant's claim of service connection for the cause of the Veterans death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).  

2.  Evidence received since the final May 2000 determination wherein the RO denied reopening the Appellant's claim of service connection for the cause of the Veterans death, is new and material, and the Appellant's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Appellant seeks service connection for the cause of the Veterans death.  The RO last denied reopening the Appellant's claim of service connection for the cause of the Veterans death in a decision dated May 2000.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, No. 08-3548 (Vet. App. Nov. 2, 2010).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of service connection for the cause of the Veterans death was last denied in a May 2000 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's death certificate, hospital records from his time of death, a private physician letter, and private and VA treatment records.  The claim was denied in May 2000 as there was, among other things, no evidence showing his service-connected traumatic arthritis, residuals of fracture, L3 was either the primary or contributory cause of death.  The Veteran's death certificate indicated that the he died on December [redacted], 1999, from end cardiomyopathy, due to, or as a consequence of, ischemic heart disease and atherosclerotic vascular disease.   

Subsequently, lay statements, private treatment records, an October 2007 private physician letter, a March 2010 VA medical opinion, and a March 2013 VHA medical opinion from a Board Certified Internist and Cardiologist have been associated with the claims file.  On the May 2008 NOD, the Appellant stated that the treatment for the Veteran's service-connected arthritis, including the epidurals, produced a tremendous strain on his heart and thereby contributed to his death.  The October 2007 letter from a physician who treated the Veteran noted that the total picture was not readily presented to the Veterans Administration, and that the Veteran had a long standing history of severe degenerative arthritis and osteoarthritis.  Further, the physician stated that the Veteran was severely arthritic, and his health gradually deteriorated over a period of time where he was literally disabled.  The Veteran's cervical and lumbar spine was severely arthritic and degenerative to the point where he essentially was in a wheelchair and home bound for many years before his demise.  

The evidence submitted subsequent to the May 2000 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the May 2000 decision, such as lay statements from the Appellant, suggests that treatment for the Veteran's service-connected arthritis caused strain on his heart, contributing to his death.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Therefore, the evidence submitted since the final May 2000 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for the cause of the Veterans death is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for the cause of the Veterans death, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

A remand is necessary in order to obtain any outstanding VA and private medical records.  In February 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In March 2013, the Board received a VHA medical opinion from a Board Certified Internist and Cardiologist.  The physician noted that he was asked to prepare an outside medical opinion, but was not provided with the following useful pertinent and relevant original documentation: (1) cardiac catheterization reports to document presence and extent of claimed ischemic coronary arterial disease; (2) echocardiogram reports to document presence and degree of left or right ventricular diastolic or systolic function to support claimed CHF diagnoses; (3) ECG tracing or reports, ECG rhythm strips, or event/Holter monitors to support claims of paroxysmal tachycardia reported by the orthopedic surgeon in his notes; (4) discharge summaries or reports from various hospitalizations particularly for reported repeated hospitalizations for CHF, particularly the last hospitalization for CHF ending with his death from presumed "endstage cardiomyopathy;" (5) stress test - including treadmill, echocardiogram or nuclear - reports to document functional evidence of myocardial ischemia to support claims of "ischemic coronary arterial disease;" (6) cardiologist and/or vascular specialist  notes or reports describing presence and extent of cardiac and vascular disease; (7) laboratory test results including chemistry and hematology tests; (8) x-ray reports and results with one exception, namely lumbar spine x-ray requested by Dr. Caudill Miller during his limited examination and completed on November 30, 1987; (9) MRI test results to support extent and severity of reported joint and spine disease; (10) CT test results with one exception, namely the CT lumbar spine dated September 17, 1987 confirming the diagnosis of "extensive osteoarthritis of the lower intervertebral discs, but no convincing evidence of any disc herniation;" and (11) records documenting dose, site, frequency of any reported back or epidural injections and medical notes preceding and following such injections to document symptomatic response to the injections.  The physician concluded that his expert medical opinion was limited by the unavailability of the above described relevant and pertinent original medical records.  Because it appears that there may be outstanding VA and private medical records that may contain information pertinent to the Appellant's claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1) The AMC should obtain any of the Veteran's outstanding VA treatment records.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  The RO should contact the Appellant and request that she provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated the Veteran for his arthritic and cardiac conditions.

Specifically, the Board is interested in obtaining the following records:

(1) cardiac catheterization reports to document presence and extent of claimed ischemic coronary arterial disease; 
(2) echocardiogram reports to document presence and degree of left or right ventricular diastolic or systolic function to support claimed CHF diagnoses; 
(3) ECG tracing or reports, ECG rhythm strips, or event/Holter monitors to support claims of paroxysmal tachycardia reported by orthopedic surgeon in his notes; 
(4) discharge summaries or reports from various hospitalizations particularly for reported repeated hospitalizations for CHF, particularly last hospitalization for CHF ending with his death from presumed "endstage cardiomyopathy;" 
(5) stress test - including treadmill, echocardiogram or nuclear - reports to document functional evidence of myocardial ischemia to support claims of "ischemic coronary arterial disease;"
(6) cardiologist and/or vascular specialist  notes or reports describing presence and extent of cardiac and vascular disease;
(7) laboratory test results including chemistry and hematology tests; 
(8) x-ray reports and results with one exception, namely lumbar spine x-ray requested by Dr. Caudill Miller during his limited examination and completed on November 30, 1987; 
(9) MRI test results to support extent and severity of reported joint and spine disease; 
(10) CT test results with one exception, namely the CT lumbar spine dated September 17, 1987 confirming the diagnosis of "extensive osteoarthritis of the lower intervertebral discs, but no convincing evidence of any disc herniation;" and 
(11) records documenting dose, site, frequency of any reported back or epidural injections and medical notes preceding and following such injections to document symptomatic response to the injections.  

After the Appellant has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Appellant, a notation to that effect should be included in the claims file and the Appellant and her representative should be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Appellant's claim.  The AMC should then provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


